NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                         December 30, 2015

      Mr. Jeffrey Catoe                             Mr. Tracey Murphy
      Beto One Unit                                 TDCJ #835047
      1391 FM 3328                                  Beto One Unit
      Tennessee Colony, TX 75880                    1391 FM 3328
                                                    Tennessee Colony, TX 75880
      Mr. Christopher Pauley
      McConnell Unit                                Hon. Jennifer Daniel
      3001 S. Emily Dr.                             Office of the Attorney General
      Beeville, TX 78102                            P.O. Box 12548
                                                    Austin, TX 78711
                                                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00593-CV
      Tr.Ct.No. B-14-1508-CV-C
      Style:    In Re Tracey W. Murphy


              Enclosed please find the opinion issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 343rd District Court
           Hon. Zenaida Silva, Bee County District Clerk (DELIVERED VIA E-MAIL)